Citation Nr: 9928568	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  96-41 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina




THE ISSUE

Entitlement to special monthly pension based on a need for 
regular aid and attendance or at the housebound rate.  




REPRESENTATION

Appellant represented by:	The American Legion







ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from November 1967 to 
December 1970.  

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from a November 1995 decision of the RO.  

In November 1996, the veteran was scheduled for a personal 
hearing at the RO; however, the veteran failed to report.  

In October 1997, the Board remanded the case for further 
development.  



REMAND

In October 1997, the Board remanded the veteran's claim in 
order to determine the current severity of his disabilities, 
his need for the aid and attendance of another person and his 
housebound status.  

In August 1998, the veteran was notified of his scheduled VA 
examinations.  While he was informed that his failure to 
report to the examinations would affect his benefits, he was 
not specifically informed of the consequences pursuant to 
38 C.F.R. § 3.655 (1998).  

In August and September 1998, the veteran was reported to 
have failed to report for the scheduled VA examinations.  

Under 38 C.F.R. § 3.655 (1998), when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, the claim shall be denied.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  Id.  Because it appears that 
the veteran did not receive notification of the consequences 
of his failure to report for the scheduled examinations under 
38 C.F.R. § 3.655 (1998) prior to the scheduled examinations, 
further development is necessary prior to final appellate 
review.  

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
claimant in obtaining and developing facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.  

The Board notes that the veteran also has a duty to assist in 
the development of information pertinent to his claim.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  The duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Id.  Thus, if the veteran 
wishes to fully develop his claim, he has a corresponding 
duty to assist by providing the requested release for medical 
information and appearing for scheduled medical examinations.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
determine all disabilities for which he 
has received treatment and to obtain the 
names and addresses of all medical care 
providers who treated him for complaints 
regarding those disabilities.  
Thereafter, the RO should obtain legible 
copies of all records from any identified 
treatment source that are not currently 
of record.  Once obtained, all records 
must be associated with the claims 
folder.  

2.  The veteran should be scheduled for a 
VA general medical examination, and any 
specialty examination deemed necessary, 
in order to evaluate the severity of all 
his disabilities and to determine his 
need for the aid and attendance of 
another person or his housebound status.  
It is essential that the examiners review 
the entire claims folder prior to the 
examinations.  All indicated tests should 
be accomplished.  All examinations must 
contain diagnoses and the examiners' 
findings with respect to each disability 
should include all those required to 
apply pertinent rating criteria.  Each 
examiner should render an opinion as to 
what effect the disabilities found have 
on the veteran's ability to care for his 
daily personal needs, including the 
ability to protect himself from the 
hazards of daily living without the 
regular aid and attendance of another; 
whether the veteran is substantially 
confined as a direct result of 
disabilities to his dwelling and the 
immediate premises; and whether the 
veteran's disabilities are subject to 
improvement through appropriate 
treatment.  Complete rationale for all 
opinions expressed must be provided.  

3.  Upon completion of the development 
requested hereinabove, the veteran's 
claim should be reviewed once again.  The 
RO should notify the veteran of the 
consequences of failing to appear for his 
examinations pursuant to 38 C.F.R. 
§ 3.655 (1998) and, if necessary, apply 
38 C.F.R. § 3.655 (1998) to the veteran's 
claims if the veteran again fails to 
report for his examinations.  If any 
action taken remains adverse to the 
veteran, then he and his representative 
should be furnished with a supplemental 
statement of the case and be given an 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  

The purpose of this remand is to obtain additional 
information concerning the case.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


